 



Exhibit 10.4
October 23, 2006

Douglas Lynn Soder
Dear Doug:
On behalf of TTM Technologies, I am pleased to confirm an offer of employment to
you as Executive Vice President at TTM Technologies. I believe your skills,
experience, knowledge, and leadership ability will be a definite asset to our
organization. This offer is contingent upon successful completion of a
pre-employment drug and alcohol screening and proof of the legal right to work
in the United States. Your start date will be Oct. 28, 2006.
The key elements of our offer are described in this letter.

1.   COMPENSATION

          Your compensation package will consist of the following:

  A.   Base Salary         Your annual salary will be $330,000.00 paid
bi-weekly. Salary will be subject to annual reviews based on performance.     B.
  2007 Bonus Opportunity         As a member of the executive management team
you will be eligible to participate in the annual incentive bonus compensation
pool. The amount of the bonus pool is subject to the financial performance of
the Company, based on the 2007 budget submitted by management and approved by
the Board of Directors. You will participate at level two, which in 2006 had the
following payouts:         Achieve 50% of the annual financial budget and the
payout is 16.5% of your annual salary.         Achieve 80% of the annual
financial budget and the payout is 33.0% of your annual salary.         Achieve
100% of the annual financial budget and the payout is 66% of your annual salary.
        Achieve 120% of the annual financial budget and the payout is 112% of
your annual salary.         Achievements between the levels above are pro-rated.
        The specific amount awarded to you is at the discretion of the CEO and
subject to approval by the Board of Directors.     C.   Stock Options        
You will be provided with 60,000 stock options upon approval by the Board of
Directors. The options will be subject to the standard vesting schedule. The
option price will be the stock price at the close of the trading day on
November 2, 2006, the day of the BOD meeting, provided the acquisition of the
Tyco PCB group closes on that day.     D.   You will receive a signing bonus of
$50,000.00. This bonus will be paid to you less the normal withholding at your
first payroll period.     E.   Retention Bonus         You will receive a
retention bonus of $200,000.00 on October 28, 2008 and $150,000 on October 28,
2009 provided you are still employed by TTM on those dates.     F.   You will be
eligible to participate in the TTM Stock Option/Restricted Share program.

 



--------------------------------------------------------------------------------



 



      The minimum restricted shares you will receive in 2007 will be 10,000
shares annually, however, 2500 shares will be granted each quarter. The
restricted shares will be awarded under the terms and conditions of the Stock
Option program.     G.   Benefits         You will be eligible to participate in
the TTM Technologies standard benefit package accorded an Executive Vice
President.     H.   Severance         Your Severance agreement will include the
following conditions:
Accelerated vesting of your options and restricted shares if the company is sold
and your employment is terminated.

  1.   Accelerated payment of any unpaid bonus is the company is sold and your
employment is terminated.     2.   Accelerated payment of any unpaid bonus is
you are terminated by the company without cause.     3.   You will receive two
years salary as a severance payment if terminated by the company in the first
year of employment except for termination with cause.     4.   You will receive
one year salary as a severance payment if terminated by the company in the
second year of employment except for termination with cause.     5.   You will
receive six months salary as a severance payment if terminated by the company
after the second year of employment except for termination with cause.     6.  
I have recommended to the Comp Committee that the six months salary payment
mentioned above be extended to one year. I anticipate that in     7.   the near
future the six months period will be extended to one year.

  I.   Trade Secrets and Confidentiality         During the course of your
employment, you will have access to various trade secrets and confidential
information of the Company. You will be expected not to disclose such
information or use it in any way, whether during your employment with the
Company or thereafter, except as required in the course of your employment by
the Company.

I look forward to working with you. Please review this letter and return it with
your signature.

                     
/s/ Kenton K. Alder
          /s/ Douglas L. Soder        
 
                   
Kenton K. Alder
          Douglas L. Soder        

 